Citation Nr: 1537937	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disorder (COPD) and emphysema, as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with service in Southwest Asia during the Persian Gulf War.

2.  Entitlement to service connection for a cardiovascular condition, to include hypertension, as due to an undiagnosed illness or medically unexplained chronic multi-symptom illnesses associated with service in Southwest Asia during the Persian Gulf War.

3.  Entitlement to service connection for a gastrointestinal (GI) condition, to include gastroesophageal reflux disorder (GERD), hiatal hernia, erosive esophagitis and colon polyps, as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with service in Southwest Asia during the Persian Gulf War.

4.  Entitlement to service connection for chronic fatigue syndrome, as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with service in Southwest Asia during the Persian Gulf War.

5.  Entitlement to service connection for abnormal weight loss, as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness associated with service in Southwest Asia during the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983, February 1991 to July 1991, July 1991 to March 1992, January 2003 to May 2003, and January 2006 to April 2007.  He served in the Southwest Asia Theater of Operations from July 1991 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2015.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for a respiratory condition, a GI condition and abnormal weight loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran served in Southwest Asia during the Persian Gulf War.
 
2.  The probative evidence of record does not show the Veteran has an unidentified cardiovascular illness, chronic fatigue syndrome or a medically unexplained multi-symptom illness including fatigue or cardiovascular symptoms resulting from his service in Southwest Asia.

3.  The Veteran's hypertension had its onset during his active service.  

4.  The Veteran's iron deficiency anemia with fatigue had its onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a cardiovascular condition, diagnosed as hypertension, are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for the establishment of service connection for iron deficiency anemia with fatigue, previously claimed as chronic fatigue syndrome, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's cardiovascular condition, diagnosed as hypertension, was incurred during his active service.  In addition, the Board finds, based upon the probative evidence of record, that the Veteran's diagnosis of iron deficiency anemia with symptoms of fatigue (claimed as chronic fatigue syndrome) was incurred during his active service.   Therefore, service connection is warranted for hypertension and iron deficiency anemia with fatigue.  

Initially the Board finds that, the Veteran's cardiovascular condition and chronic fatigue syndrome, claimed as due to a chronic undiagnosed illness, are associated with known clinical diagnoses, namely hypertension and iron deficiency anemia, and as such, are not qualifying chronic disabilities for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

Hypertension

In this case, VA treatment reports reflect that hypertension was initially diagnosed in March 2001, which was approximately nine years after his last period of active service from July 1991 to March 1992 and approximately two years prior to his entrance into his next period of active service from January 2003 to May 2003.  The record does not reflect any service enlistment examination for the Veteran's period of active duty from January 2003 to May 2003, however, a January 2003 pre-deployment evaluation did not include any reports or findings of hypertension; therefore, the Veteran is presumed to have been in sound condition upon his entrance into active service.  The service treatment records (STRs) reflect that elevated blood pressure was noted in March 2003 and hypertension was diagnosed in May 2003.  A May 2003 statement of medical examination and duty status reflects that the Veteran's increase in stress caused an increase in blood pressure, which was incurred in the line of duty, also noted to be exacerbated at that time.  The Board finds that the evidence above rises to the level of clear and unmistakable evidence showing that hypertension preexisted the Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, based on the evidence above, the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that hypertension was not aggravated by service.  Because the presumption of soundness is not rebutted, the claim must be considered as a claim for service connection based on incurrence.  

As noted above, the STRs demonstrate treatment for elevated blood pressure and a diagnosis of hypertension in both March 2003 and May 2003.  The post service medical evidence demonstrates that the Veteran has a current diagnosis of hypertension.  In addition, the medical evidence of record reflects continued treatment of hypertension and blood pressure symptoms since his period of active service from January 2003 to May 2003.  Finally, although a VA examination with an opinion regarding the etiology of hypertension was provided in August 2010, the examiner only provided opinions as to whether hypertension was an undiagnosed illness or part of a diagnosed chronic multi-symptom illness and whether hypertension was related to the Veteran's service in the Southwest Asia Theater of Operations during his active service from July 1991 to March 1992.  Therefore the VA examiner did not address whether hypertension was incurred in, caused by, or otherwise related to any of his other periods of active service, including the period of active service from January 2003 to May 2003.  In fact, the examiner failed to address the March 2003 and May 2003 STRs which demonstrated findings of hypertension and exacerbated blood pressure.  Accordingly, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of hypertension that had its onset during his period of active service from January 2003 to May 2003.  

Thus, service connection for hypertension is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Chronic Fatigue Syndrome - Diagnosed as Iron Deficiency Anemia

Although the Veteran initially reported fatigue and he was diagnosed with indices of iron deficiency in a June 2000 VA outpatient treatment report, approximately eight years after his prior period of active service from July 1991 to March 1992 and approximately two and half years before his period of active service from January 2003 to May 2003, the STRs demonstrate he was initially diagnosed with mild anemia in May 2003.  In addition, the post service medical evidence demonstrates that the Veteran has a current diagnosis of iron deficiency anemia and a continuity of treatment for iron deficiency and anemia since his separation from his period of active service from January 2003 to May 2003.  STRs reflect a report of anemia in June 2003.  A June 2005 VA outpatient treatment report noted iron deficiency and a December 2006 STR included a diagnosis of iron deficient anemia.  An October 2009 VA outpatient treatment report revealed a diagnosis of a history of "iron deficiency, anemia" and iron deficiency anemia was again diagnosed in a March 2010 VA outpatient treatment report.  

Finally, the August 2010 VA examination included a diagnosis of fatigue and iron deficiency anemia and the VA examiner found that the Veteran had a long history of iron deficiency which was a culprit of his claimed fatigue.  The examiner found fatigue was not a disability in and of itself, but rather, was due to many factors, one of which was his iron deficiency, which the record reflects has been diagnosed as iron deficient anemia.  Accordingly, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of iron deficiency anemia with fatigue that had its onset during his period of active service from January 2003 to May 2003.  

Thus, service connection for iron deficiency anemia with fatigue is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.

Service connection for iron deficiency anemia with fatigue, previously claimed as chronic fatigue syndrome, is granted.  


REMAND

A VA examination was provided in August 2010.  While the VA examiner provided opinions as to the etiology of the Veteran's respiratory condition, a GI condition and abnormal weight loss, these opinions are inadequate as the evidence of record suggests additional factors that may indicate a relationship between these disabilities and other periods of active service which the examiner did not address.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board observes that, the Veteran's respiratory condition, GI condition and abnormal weight loss, are associated with a known clinical diagnoses, and as such, are not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  Therefore, the following remand will not address any further development based on this theory of entitlement for these conditions.  

Although the August 2010 VA examiner addressed the Veteran's diagnosed respiratory conditions of COPD and emphysema and opined as to whether they were related to his service in the Southwest Asia Theater of Operations from July 1991 to March 1992 and whether these conditions were associated with an undiagnosed illness or a medically unexplained chronic multi-symptom illness due to his service associated with service in Southwest Asia during the Persian Gulf War, the VA examiner failed to address the findings of chronic bronchitis demonstrated in the pulmonary function test findings that were included with the VA examination.  The Board also points out that STRs reflect treatment for bronchitis, noted as most likely viral, in April 1991, during a period of active service, which was also not addressed by the VA examiner.  Therefore, an adequate VA supplemental opinion is needed to assist in determining whether his current chronic bronchitis was caused by or is otherwise related to his periods of active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

With respect to the Veteran's GI conditions, the Board points out the following evidence, which was not previously considered in the VA examination: (1) the Veteran was specifically diagnosed with gastroenteritis in August 1995, approximately three years after his period of active service from July 1991 to March 1992 and approximately eight years prior to his period of active service from January 2003 to May 2003; (2) he was diagnosed with GERD in November 2002, just prior to his active service from January 2003 to May 2003; (3) he was diagnosed with various other GI conditions within a year of his separation from active service in May 2003, including probable gastritis in a December 2003 VA outpatient treatment report, and esophageal ulcer and hiatal hernia per an April 2004 VA outpatient treatment report; and (4) a June 2005 STR, along with March 2010 and June 2010 VA outpatient treatment records, indicate that GERD and esophageal ulcers are related to his anemia, which was initially diagnosed in May 2003, during a period of active service and a disability for which the Board has granted service connection in this decision.  

Therefore, adequate VA supplemental opinions are needed to assist in determining whether the Veteran's currently diagnosed GI conditions, to include gastroenteritis, GERD, probable gastritis, hiatal hernia, and esophageal ulcer were: (1) caused by or are related to any of the Veteran's periods of active service, to specifically include from January 2003 to May 2003, when mild anemia was first diagnosed; (2) whether any currently diagnosed GI conditions preexisted and were aggravated by the Veteran's periods of active service, to include gastroenteritis and GERD; (3) or whether any currently diagnosed GI condition was caused by or is being aggravated by his now service-connected iron deficiency anemia.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear v, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The August 2010 VA examiner found that the Veteran's weight loss was due to erosive esophagitis and GERD.  As the analysis of the Veteran's claim of entitlement to service connection for abnormal weight loss will partially depend on the outcome of the GI condition that is also on appeal for service connection and which is being remanded rather than immediately decided, his claim for service connection for abnormal weight loss is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  In addition, while the VA examiner provided an opinion as to the etiology of the Veteran's weight loss, he did not specify whether the weight loss itself was a disability or whether it was a symptom of another disability, such as the erosive esophagitis and GERD to which he attributed weight loss.  Therefore, an adequate VA supplemental opinion is needed to assist in determining whether the Veteran's weight loss is, in fact a disability, or whether it is a symptom of the Veteran's GI conditions.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear v, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA respiratory disorder specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following question as posed:  

Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed chronic bronchitis identified in the August 2010 VA examination, was incurred during any of the Veteran's periods of active military service (March 1979 to March 1983, February 1991 to July 1991, July 1991 to March 1992, January 2003 to May 2003, and January 2006 to April 2007), within one year of his discharge from any periods of active service, or is otherwise related to any disease, event, or injury during his service (i.e. his treatment for bronchitis during active service in April 1991 and/or his service in the Southwest Asia Theater of Operations from July 1991 to March 1992 with reported exposure to environmental hazards).  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA gastrointestinal (GI) disorders specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following questions as posed:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed GI conditions, to include gastroenteritis, GERD, probable gastritis, hiatal hernia, and esophageal ulcer:  

(1).  Were incurred during any of the Veteran's periods of active military service (March 1979 to March 1983, February 1991 to July 1991, July 1991 to March 1992, January 2003 to May 2003, and January 2006 to April 2007); OR

(2).  Were incurred within one year of his discharge from any periods of active service; OR

(3).  Were otherwise related to any disease, event, or injury during his service (i.e. to include the mild anemia which was first diagnosed during the Veteran's active service).  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed GI conditions, to include gastroenteritis, GERD, probable gastritis, hiatal hernia, and esophageal ulcer, obviously or manifestly preexisted any of the Veteran's periods of active military service (March 1979 to March 1983, February 1991 to July 1991, July 1991 to March 1992, January 2003 to May 2003, and January 2006 to April 2007)?  If so, did the condition(s) obviously or manifestly NOT become aggravated beyond the natural progress of the disease during this period of active service?  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed GI conditions, to include gastroenteritis, GERD, probable gastritis, hiatal hernia, and esophageal ulcer, alternatively was caused OR is being aggravated by his service-connected disabilities, to include the now service-connected iron deficiency anemia, or any treatment rendered for these disabilities.

(d).  If it is determined that any currently diagnosed GI condition is being aggravated by a service-connected disability, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

(e).  Finally, the examiner is asked to comment on whether the Veteran's claimed weight loss is a separate diagnosable disability, or whether it is a symptom of a disability, to include the diagnosed GI conditions.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of etiologies of these disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


